            Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 1 of 24




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION



Sonia Torres, individually and as            Case No. 5:19-cv-00510
representative of a Class of Participants
and Beneficiaries on Behalf of the
Greystar 401(k) Plan;
                                             CLASS ACTION COMPLAINT FOR
              Plaintiffs,                    CLAIMS UNDER 29 U.S.C. § 1132(a)(2)


       v.

Greystar Management Services, L.P.;          JURY TRIAL DEMANDED

              Defendant.




       NOW COME Plaintiff Sonia Torres, individually and as representative of a

Class of Participants and Beneficiaries on Behalf of the Greystar 401(k) Plan

(“Plaintiff”), and asserts to the best of their knowledge, information and belief, formed

after an inquiry reasonable under the circumstances, the following:

                                   INTRODUCTION

       1.     The duties of loyalty and prudence are “the highest known to the law”

and require fiduciaries to keep “an eye single to the interests of the [ERISA]

participants and beneficiaries.” Donovan v. Bierwirth, 680 F.2d 263, 271-72 n.8 (2nd Cir.

1928). This duty is incorporated as a matter of law into ERISA through 29 U.S.C. §

1002(21)(A), which provides that an entity is an ERISA fiduciary “with respect to a

plan to the extent that [it] exercises any discretionary authority or discretionary control
             Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 2 of 24



respecting management of such plan or exercises any authority or control respecting

management or disposition of its assets.”

       2.      Defendant Greystar Management Services, L.P., is an ERISA fiduciary as

it exercises discretionary authority or discretionary control over the 401(k) defined

contribution pension plan – known as the Greystar 401(k) Plan (the “Plan”) – that it

sponsors and provides to its employees. For every year between 2013 and 2017 (financial

information for 2018 is not yet available), the administrative fees charged to Plan participants

for is greater than 90 percent of its comparator fees when fees are calculated as cost per

participant. And for every year between 2013 and 2017 but one (financial information for 2018

is not yet available), the administrative fees charged to Plan participants is greater than 90

percent of its comparator fees when fees are calculated as a percent of total assets.

       3.      Those excessive fees cannot be justified. The high fees, occurring over

years, represent something more than a sloppy business practice; they are a breach of

the fiduciary duties owed by Greystar to Plan participants and beneficiaries. Prudent

fiduciaries of 401(k) plans continuously monitor administrative fees against applicable

benchmarks and peer groups to identify excessive and unjustifiable fees. To remedy,

Plaintiff brings this action on behalf of the Plan under 29 U.S.C. § 1132(a)(2) to enforce

Greystar’s liability under 29 U.S.C. § 1109(a) to make good to the Plan all losses

resulting from Greystar’s breaches of fiduciary duty.

                                JURISDICTION AND VENUE

       4.      This Court has jurisdiction in this ERISA matter via 28 U.S.C. § 1331.




                                                  2
            Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 3 of 24



       5.     Venue is appropriate in this district because Greystar resides or may be

found in this judicial district within the meaning of 29 U.S.C. § 1132(e)(2).

       6.     In conformity with 29 U.S.C. § 1132(h), Plaintiff has served the original

Complaint by certified mail on the Secretary of Labor and the Secretary of the

Treasury.

                                         PARTIES

       7.     Plaintiff Sonia Torres lives in San Antonio, Texas and, during the Class

period, was a participant in the Plan under 29 U.S.C. § 1002(7).

       8.     The named Plaintiff and all participants in the Plan suffered financial

harm as a result of the imprudent or excessive fee options in the Plan because Greystar’s

inclusion of those options deprived participants of the opportunity to grow their

retirement savings by investing in prudent options with reasonable fees, which would

have been available in the Plan if Greystar had satisfied its fiduciary obligations. All

participants continue to be harmed by the ongoing inclusion of these investment

options.

       9.     Greystar Management Services, L.P. (“Greystar”) is a private company

with its principal headquarters located at 600 East Colinas Boulevard, Irving, Texas.

Greystar is a citizen of the state of Texas. Greystar is a private subsidiary whose

ultimate parent is Greystar Real Estate Partners, LLC. In this Complaint, “Greystar”

refers to the named defendant and all parent, subsidiary, related, predecessor, and

successor entities to which these allegations pertain. Greystar is the Plan sponsor of the

Greystar 401(k) Plan.

                                             3
             Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 4 of 24



       10.       Greystar is a fiduciary with ultimate responsibility for the control,

management, and administration of the Plan in accord with 29 U.S.C. § 1102(a). In

combination, Greystar has exclusive responsibility and complete discretionary authority

to control the operation, management, and administration of the Plan, with all powers

necessary to properly carry out such responsibilities.

       11.       The Plan is a “defined contribution” pension plan, meaning that

Greystar’s contribution to the payment of Plan costs is guaranteed but the pension

benefits are not. Greystar contributes 28% of the costs; participants contribute the

remainder. Of all of the eligible Plan participants, 38% are retired; 2% are eligible

without a 401(k) balance; and 60% are active with a 401(k) balance. There are two

services providers that provide recordkeeping and information (among other things) to

the Plan: Merrill Lynch and Ascensus.

       12.       The Plan is a defined contribution, individual account employee pension

benefit plan under 29 U.S.C. §§ 1002(2)(A) and 1002(34). The Plan is established and

maintained under a written document in accord with 29 U.S.C. § 1102(a)(1). The Plan

provides for retirement income for eligible Greystar employees and their beneficiaries.

                           ERISA’s FIDUCIARY STANDARDS

       13.       ERISA imposes strict fiduciary standards of duty and loyalty and

prudence on Greystar as a fiduciary to the Plan. 29 U.S.C. § 1104(a)(1) provides in

relevant part:

       [A] fiduciary shall discharge his duties with respect to a plan solely in the
       interest of the participants and beneficiaries and –
              (A) for the exclusive purpose of:

                                             4
             Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 5 of 24



                     (i) providing benefits to participants and their beneficiaries;
                     and
                     (ii) defraying reasonable expenses of administering the plan;
                     [and]
              (B) with the care, skill, prudence, and diligence under the
              circumstances then prevailing that a prudent man acting in a like
              capacity and familiar with such matters would use in the conduct
              of an enterprise of like character and with like aims.

       14.    With certain exceptions not relevant here, 29 U.S.C. § 1103(c)(1) provides

in relevant part:

       the assets of a plan shall never inure to the benefit of any employer and
       shall be held for the exclusive purposes of providing benefits to
       participants in the plan and their beneficiaries and defraying reasonable
       expenses of administering the plan.

       15.    29 U.S.C. § 1109 provides in relevant part:

       Any person who is a fiduciary with respect to a plan who breaches any of
       the responsibilities, obligations, or duties imposed upon fiduciaries by this
       subchapter shall be personally liable to make good to such plan any losses
       to the plan resulting from each such breach, and to restore to such plan
       any profits of such fiduciary which have been made through use of assets
       of the plan by the fiduciary, and shall be subject to such other equitable or
       remedial relief as the court may deem appropriate, including removal of
       such fiduciary.

       16.    Under ERISA, fiduciaries that exercise any authority or control over plan

assets, including the selection of plan investments and service providers, must act

prudently and for the exclusive benefit of participants in the plan, and not for the

benefit of third parties including service providers to the plan such as recordkeepers

and those who provide investment products. Fiduciaries must ensure that the amount

of fees paid to those service providers is no more than reasonable. DOL Adv. Op. 97-

15A; DOL Adv. Op. 97-16A; see also 29 U.S.C. §1103(c)(1) (plan assets “shall be held for


                                            5
             Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 6 of 24



the exclusive purposes of providing benefits to participants in the plan and their

beneficiaries and defraying reasonable expenses of administering the plan”).

       17.    “[T]he duty to conduct an independent investigation into the merits of a

particular investment” is “the most basic of ERISA’s investment fiduciary duties.” In re

Unisys Savings Plan Litig., 74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody, 744 F.2d 270,

279 (2nd Cir. 1984) (fiduciaries must use “the appropriate methods to investigate the

merits” of plan investments). Fiduciaries must “initially determine, and continue to

monitor, the prudence of each investment option available to plan participants.”

DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007); (emphasis original); see also

29 C.F.R. § 2550.404a-1; DOL Adv. Opinion 98-04A; DOL Adv. Opinion 88-16A. Thus, a

defined contribution plan fiduciary cannot “insulate itself from liability by the simple

expedient of including a very large number of investment alternatives in its portfolio

and then shifting to the participants the responsibility for choosing among them.”

Hecker v. Deere & Co., 569 F.3d 708, 711 (7th Cir. 2009). Fiduciaries have “a continuing

duty to monitor investments and remove imprudent ones[.]” Tibble v. Edison Int’l, 135 S.

Ct. 1823, 1828-29 (2015).

       18.    29 U.S.C. § 1132(a)(2) authorizes plan participants to bring a civil action

for appropriate relief under 29 U.S.C. § 1109.

                                         THE PLAN

       19.    Greystar offers a 401(k) pension benefit Plan to its full-time employees. In

2017, the Greystar Plan was one of 12 plans that submitted financial information and

other forms to the federal government with a participant range of more than 10,000.

                                               6
             Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 7 of 24



       20.    In 2017, the Greystar Plan was one of 44 plans that submitted financial

information and other forms to the federal government with a participant range of

between $100 million to $250 million.

       21.    These are the best comparators by which to analyze the performance of

Greystar’s Plan in relation to its peers.

       22.    Here is a comparison of the Greystar Plan’s fees calculated as cost per

401(k) plan participant/beneficiary and as a percentage of the total Plan’s assets (the

figures relating to the Greystar Plan are highlighted in yellow and the average figures of

the comparator plans between 2013 and 2017 are highlighted in green):

                       Greystar Plan Benchmarked Against Other Plans
             With Participant Count Range of Greater Than 10,000 As Fee Cost Per
                       Participant And Percentage Of Total Plan Assets

       2017 – 12 Plans (including Greystar)
       Greystar             90th % Comp.        50th % Comp.      Mean Comp.
       Asset Percentage     Asset Percentage     Asset Percentage  Asset Percentage
       1.61%                .58%                 .30%              .39%
       Cost Per Head        Cost Per Head        Cost Per Head     Cost Per Head
       $195.88              $70.41               $36.66            $47.35

       2016 – 12 Plans (including Greystar)
       Greystar             90th % Comp.        50th % Comp.      Mean Comp.
       Asset Percentage     Asset Percentage     Asset Percentage  Asset Percentage
       1.78%                .58%                 .30%              .39%
       Cost Per Head        Cost Per Head        Cost Per Head     Cost Per Head
       $181.79              $59.05               $30.74            $39.70

       2015 – 12 Plans (including Greystar)
       Greystar             90th % Comp.        50th % Comp.      Mean Comp.
       Asset Percentage     Asset Percentage     Asset Percentage  Asset Percentage
       1.72%                .58%                 .30%              .39%
       Cost Per Head        Cost Per Head        Cost Per Head     Cost Per Head
       $160.77              $54.33               $28.29            $36.53



                                            7
    Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 8 of 24




2014 – 10 Plans (including Greystar) with range between 5,000-9,000
Greystar             90th % Comp.       50th % Comp.       Mean Comp.
Asset Percentage     Asset Percentage    Asset Percentage   Asset Percentage
.96%                 .54%                .41%               .37%
Cost Per Head        Cost Per Head       Cost Per Head      Cost Per Head
$55.82               $31.25              $24.04             $21.71

2013 – 10 Plans (including Greystar) with range between 5,000-9,000
Greystar             90th % Comp.       50th % Comp.       Mean Comp.
Asset Percentage     Asset Percentage    Asset Percentage   Asset Percentage
.98%                 .54%                .41%               .37%
Cost Per Head        Cost Per Head       Cost Per Head      Cost Per Head
$71.86               $39.63              $30.48             $27.52

          Greystar Plan Benchmarked Against Other Plans
With Asset Range of $100 Million To $250 Million Participant As Fee Cost Per
                      Percentage Of Total Plan Assets

2017 – 44 Plans (including Greystar)
Greystar             90th % Comp.       50th % Comp.      Mean Comp.
Asset Percentage     Asset Percentage    Asset Percentage  Asset Percentage
1.61%                .77 %               .53%              .48%


2016 – 44 Plans (including Greystar)
Greystar             90th % Comp.       50th % Comp.      Mean Comp.
Asset Percentage     Asset Percentage    Asset Percentage  Asset Percentage
1.78%                .77%                .53%              .48%


2015 – 44 Plans (including Greystar)
Greystar             90th % Comp.       50th % Comp.      Mean Comp.
Asset Percentage     Asset Percentage    Asset Percentage  Asset Percentage
1.72%                .77%                .53 %             .48%



2014 – 95 Plans (including Greystar) with asset range $50 million-$100 million
Greystar             90th % Comp.       50th % Comp.        Mean Comp.
Asset Percentage     Asset Percentage    Asset Percentage     Asset Percentage
.96%                 .94%                .57%                 .61%



                                   8
            Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 9 of 24




      2013 – 175 Plans (including Greystar) with asset range $25 million-$50 million
      Greystar             90th % Comp.      50th % Comp.         Mean Comp.
      Asset Percentage     Asset Percentage    Asset Percentage    Asset Percentage
      .98%                 1.04%               .68%                .70%


      23.    The total difference from 2013 to 2017 between Greystar’s fees and the

average of its comparators based on total number of participants is $6,271,595.

      24.    The total difference from 2013 to 2017 between Greystar’s fees and the

average of its comparators based on plan asset size is $5,602,275.

      25.    Plaintiff had no knowledge of how the fees charged to and paid by

Greystar Plan participants compared to any of Greystar’s comparators.

      26.    The Greystar Plan’s fees were also excessive when compared with other

comparable mutual funds not offered by the Plan.

      30.    The charges that follow are expressed as a percentage of assets under

management, or “expense ratio.” For example, if the mutual fund deducts 1% of fund

assets each year in fees, the fund’s expense ratio would be 1%, or 100 basis points (or

bps).( One basis point is equal to 1/100th of one percent (or 0.01%).The fees deducted

from a mutual fund’s assets reduce the value of the shares owned by fund investors.

      31.    As of December 31, 2017, the fees for the investment options then in the

Plan were up to three times more expensive than available alternatives in the same

investment style.

      32.    The mutual fund options that were in the Plan in previous years but

removed before December 31, 2017 also had excessive fees compared to comparable


                                            9
          Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 10 of 24



funds available to 401(k) plans:


   Plan Fund          Plan Fee      Identical lower-      Identical   Plan’s Excess (%)
                                       cost fund         lower-cost
                                                          fund fee
Columbia               95 bps      Columbia Balanced       70 bps           36%
Balanced A                         Inst (CBALX)
(CBLAX)
Loomis Sayles         116 bps      Loomis Sayles          91 bps            27%
Global Allocation                  Global Allocation Y
A (LGMAX)                          (LSWWX)
AIG ESG               125 bps      AIG Dividend W         105 bps           19%
Dividend A                         (EDFWX)
(EDFAX)
Columbia               96 bps      Columbia Dividend      72 bps            33%
Dividend A                         Income Inst.
(LBSAX)                            (GSFTX)
iShares S&P 500        11 bps      iShares S&P 500         4 bps           175%
Index                              Index Inst. (WFSPX)
Institutional
(BSPIX)
Oakmark Service       113 bps      Oarmark Investor       85 bps            33%
(OARMX)                            (OAKMX)
ClearBridge           104 bps      Brown Advisory         73 bps            43%
Large Cap                          Sustainable Growth
Growth A                           I (BAFWX)
(SBLGX)
American              123 bps      American Century       98 bps            26%
Century Mid Cap                    Mid Cap Value Inv
Value A                            (ACMVX)
(ACLAX)
Columbia Mid           45 bps      Northern Mid Cap       15 bps           200%
Cap Index A                        Index (NOMIX)
(NTIAX)
First Eagle Fund      132 bps      Fidelity Advisors      75 bps            76%
of America A                       Mid Cap II I
(FEFAX)                            (FIIMX)
Eaton Vance           116 bps      Eaton Vance            91 bps            28%
Atlanta Capital                    Atlanta Capital
SMID-Cap A                         SMID-Cap I
(EAASX)                            (EISMX)


                                          10
          Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 11 of 24



Delaware Small       90 bps    AB Discovery Value    85 bps            6%
Cap Value Instl.               Advisor (ABYSX)
(DEVIX)
Victory Integrity   150 bps    VY Columbia Small     86 bps            74%
Small-Cap Value                Cap Value II I
A (VSCVX)                      (ICISX)
Columbia Small       45 bps    Columbia Small        20 bps            125%
Cap Index A                    Cap Index Inst.
(NMSAX)                        (NMSCX)
Hartford Small      115 bps    Hartford Small Cap    64 bps            80%
Cap Growth R4                  Growth HLS IA
(HSLSX)                        (HISCX)
Calamos Global      140 bps    Vanguard Global       48 bps            192%
Equity A                       Equity Fund
(CAGEX)                        Investor Shares
                               (VHGEX)
Janus Henderson      76 bps    Vanguard              38 bps            100%
Global Equity                  International Value
Income I (HFQIX)               Fund Investor
                               Shares (VTRIX)
iShares MSCI         36 bps    iShares MSCI EAFE      9 bps            300%
EAFE Intl. Idx.                Intl Ind I (MAIIX)
Inv. A (MDIIX)
Oppenheimer         110 bps    Fidelity              88 bps            25%
Intl. Growth A                 International
(OIGAX)                        Discovery (FIGRX)
PNC Intl. Equity    127 bps    PNC International     95 bps            34%
A (PMIEX)                      Equity (PIUIX)
Aberdeen Intl.      148 bps    T. Rowe Price         120 bps           23%
Small Cp A                     International
(WVCCX)                        Discovery Fund
                               (PRIDX)
Aberdeen            159 bps    Aberdeen Emerging     110 bps           45%
Emerging                       Markets Inst.
Markets A                      (ABEMX)
(GEGAX)
Ivy Science and     121 bps    Janus Henderson       75 bps            61%
Technology Y                   Global Technology
(WSTYX)                        Fund Class I
                               (JATIX)




                                      11
             Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 12 of 24



Lord Abbett Short        59 bps     DoubleLine Low           43 bps             37%
Duration Income                     Duration Bond
A (LALDX)                           (DBLSX)
Loomis Sayles            73 bps     Fidelity Total Bond      45 bps             62%
Core Plus Bond A                    Fund (FTBFX)
(NEFRX)
Nuveen Inflation         78 bps     Nuveen Inflation         53 bps             47%
Protected                           Protected Securities
Securities A                        I (FYIPX)
(FAIPX)
Ivy High Income I        72 bps     TCW High Yield           55 bps             31%
(IVHIX)                             Bond Fund Class
                                    Institutional
                                    (TGHYX)
Pioneer Strategic       103 bps     T. Rowe Price            65 bps             58%
Income A                            Spectrum Income
(PSRAX)                             (RPSIX)
Eaton Vance             101 bps     T. Rowe Price Inst.      69 bps             46%
Floating-Rate and                   Floating Rate Fund
Hi Inc A (EVFHX)                    Class F (PFFRX)
Delaware                 82 bps     Delaware Extended        57 bps             44%
Extended                            Duration Bond Inst.
Duration Bond A                     (DEEIX)
(DEEAX)
TCW Emerging            116 bps     TCW Emerging             86 bps             35%
Markets Income                      Markets Income I
N (TGINX)                           (TGEIX)


       33.     By selecting and retaining the Plan’s excessive cost investments while

failing to adequately investigate the use of superior lower-cost mutual funds from other

fund companies that were readily available to the Plan or foregoing those alternatives

without any prudent reason for doing so, Greystar caused Plan participants to lose

millions of dollars of their retirement savings through excessive fees.




                                            12
            Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 13 of 24



                      THE OVERCHARGES BREACHED
              DEFENDANTS’ FIDUCIARY OBLIGATIONS TO THE PLAN

      34.      The administrative fees of the investment offerings were paid for by the

Plan participants. Greystar, as a fiduciary, was responsible for ensuring that these

administrative fees were reasonable.

      35.      A plan’s fiduciaries have control over defined contribution plan expenses.

The fiduciaries have exclusive control over the menu of investment options to which

participants may direct the assets in their accounts. Those selections each have their

own fees, which are deducted from the returns that participants receive on their

investments.

      36.      At retirement, employees’ benefits are limited to the value of their own

individual investment accounts, which is determined by the market performance of

employee and employer contributions, less expenses. Accordingly, excessive fees can

impair the value of a participant’s account. Over time, even small differences in fees and

performance can result in vast differences in the amount of savings available at

retirement.

      37.      Prudent fiduciaries exercising control over administration of a plan and

the selection and monitoring of designated investment alternatives will minimize plan

expenses by hiring low-cost service providers and by curating a menu of low-cost

investment options. See Restatement (Third) of Trusts § 90 cmt. b (“[C]ost-conscious

management is fundamental to prudence in the investment function. . . .”).




                                            13
             Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 14 of 24



       38.     The Supreme Court has noted that the legal construction of an ERISA

fiduciary’s duties is “derived from the common law of trusts.” Tibble v. Edison Int’l, 135

S. Ct. 1823, 1828 (2015). Therefore, “[i]n determining the contours of an ERISA

fiduciary’s duty, courts often must look to the law of trusts.” Id. In fact, the duty of

prudence imposed under 29 U.S.C. § 1104(a)(1)(B) is a codification of the common law

prudent investor rule found in trust law. Buccino v. Continental Assur. Co., 578 F. Supp.

1518, 1521 (S.D.N.Y. 1983).

       39.     Given the significant variation in total plan fees attributable to plan size,

the reasonableness of administrative expenses and investment management expenses

should be determined by comparison to other similarly-sized plans. See 29 U.S.C. §

1104(a)(1)(B) (requiring ERISA fiduciaries to discharge their duties in the manner “that

a prudent man acting in a like capacity and familiar with such matters would use in the

conduct of an enterprise of a like character”).

       40.     A fiduciary must initially determine, and continue to monitor, the

prudence of each investment option available to plan participants. A plan fiduciary

cannot assume that an investment that began as a prudent one will remain so,

particularly when the original circumstances change or the investment reveals itself to

be deficient. An ERISA fiduciary's investment decisions also must account for changed

circumstances and a trustee who simply ignores changed circumstances that have

increased the risk of loss to the trust's beneficiaries is imprudent.




                                             14
               Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 15 of 24



         41.     As illustrated above, Greystar Plan’s administrative fees are the highest

among its comparator peers consistently, regardless whether the comparison is based

on a cost per participant or a percentage of assets.

         42.     The funds chosen by Greystar from which Plan participants may elect to

invest are “actively managed,” which in significant measure results in the higher

administrative fees. Greystar could have chosen passively managed funds to offer even

as an alternative to Plan participants. These passively managed funds would have

resulted in significantly lower administrative fees yet generated comparable returns.

         43.     As understood in the investment community, passively managed

investment options should either be used or, at a minimum, thoroughly analyzed and

considered in efficient markets such as large capitalization U.S. stocks. This is because it

is difficult and either unheard of, or extremely unlikely, to find actively managed

mutual funds that outperform a passive index, net of fees, particularly on a consistent

basis.

         44.     Nobel Prize winners in economics have concluded that virtually no

investment manager consistently beats the market over time after fees are considered.

“Properly measured, the average actively managed dollar must underperform the

average passively managed dollar, net of costs.” William F. Sharpe, The Arithmetic of

Active Management, 47 FIN. ANALYSTS J. 7, 8 (Jan./Feb. 1991); Eugene F. Fama &

Kenneth R. French, Luck Versus Skill in the Cross- Section of Mutual Fund Returns, 65

J. FIN. 1915, 1915 (2010) (“After costs . . . in terms of net returns to investors, active

investment must be a negative sum game.”).

                                             15
              Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 16 of 24



       45.      To the extent fund managers show any sustainable ability to beat the

market, the outperformance is nearly always dwarfed by mutual fund expenses. Fama

& French, Luck Versus Skill in the Cross-Section of Mutual Fund Returns, at 1931–34;

see also Russ Wermers, Mutual Fund Performance: An Empirical Decomposition into

Stock-Picking Talent, Style, Transaction Costs, and Expenses, 55 J. FIN. 1655, 1690 (2000)

(“on a net-return level, the funds underperform broad market indexes by one percent

per year”).

       46.      Accordingly, investment fees are of paramount importance to prudent

investment selection, and a prudent investor will not select higher-cost actively

managed funds unless there has been a documented process leading to the realistic

conclusion that the fund is likely to be that extremely rare exception, if one even exists,

that will outperform its benchmark over time, net of investment expenses.

       47.      Prudent fiduciaries of large defined contribution plans must conduct an

analysis to determine whether actively managed funds, particularly large cap, will

outperform their benchmark net of fees. Prudent fiduciaries then make a reasoned

decision as to whether it is in participants’ best interest to offer an actively managed

large cap option for the particular investment style and asset class, in light of the higher

fees of active management.

       48.      Prudent fiduciaries of defined contribution plans continuously monitor

the investment performance of plan options against applicable benchmarks and peer

groups to identify underperforming investments. Based on this process, prudent



                                            16
             Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 17 of 24



fiduciaries replace those imprudent investments with better-performing and reasonably

priced options.

       49.     Greystar’s   decision-making,       monitoring   and   soliciting   bids    from

investment funds was deficient in that it resulted in almost no passively-managed

funds options for Plan participants, resulting in inappropriately high administrative

Plan fees.

                            CLASS ACTION ALLEGATIONS

       50.     29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the Plan

to bring an action individually on behalf of the Plan to enforce a breaching fiduciary’s

liability to the Plan under 29 U.S.C. § 1109(a).

       51.     In acting in this representative capacity, Plaintiff seeks to certify this

action as a class action on behalf of all participants and beneficiaries of the Plan.

Plaintiff seeks to certify, and to be appointed as representative of, the following Class:

       All participants and beneficiaries of the Greystar 401(k) Plan from June 1, 2013
       through the date of judgment, excluding the defendant or any participant who is a
       fiduciary to the Plan.

       52.     The Class includes more than 14,991 members and is so large that joinder

of all its members is impracticable, pursuant to Federal Rule of Civil Procedure 23(a)(1).

       53.     There are questions of law and fact common to this Class pursuant to

Federal Rule of Civil Procedure 23(a)(2), because Greystar owed fiduciary duties to the

Plan and to all participants and beneficiaries and took the actions and omissions alleged

as the Plan and not as to any individual participant. Common questions of law and fact

include but are not limited to the following:

                                              17
             Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 18 of 24



       •       Who are fiduciaries liable for the remedies provided by 29 U.S.C. §
               1109(a);

       •       Whether the fiduciaries of the Plan breached their fiduciary duties to the
               Plan;

       •       What are the losses to the Plan resulting from each breach of fiduciary
               duty; and

       •       What Plan-wide equitable and other relief the Court should impose in
               light of Greystar’s breach of duty.

       54.     Plaintiff’s claims are typical of the claims of the Class pursuant to Federal

Rule of Civil Procedure 23(a)(3), because Plaintiff was a participant during the time

period at issue and all participants in the Plan were harmed by Greystar’s misconduct.

       55.     Plaintiff will adequately represent the Class pursuant to Federal Rule of

Civil Procedure 23(a)(4), because she was a participant in the Plan during the Class

period, has no interest that conflicts with the Class, is committed to the vigorous

representation of the Class, and has engaged experienced and competent lawyers to

represent the Class.

       56.     Pursuant to Federal Rule of Civil Procedure 23(b)(1), prosecution of

separate actions for these breaches of fiduciary duties by individual participants and

beneficiaries would create the risk of (1) inconsistent or varying adjudications that

would establish incompatible standards of conduct for defendants concerning their

discharge of their fiduciary duties to the Plan and personal liability to the Plan under 29

U.S.C. § 1109(a) and (2) adjudications by individual participants and beneficiaries

regarding these breaches of fiduciary duties and remedies for the Plan would, as a

practical matter, be dispositive of the interests of the participants and beneficiaries who

                                             18
             Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 19 of 24



are not parties to the adjudication, or (3) would substantially impair those participants’

and beneficiaries’ ability to protect their interests.

       57.     Certification is also appropriate under Fed. R. Civ. P. 23(b)(2) because

Greystar has acted or refused to act on grounds that apply generally to the Class, so that

final injunctive relief or corresponding declaratory relief is appropriate respecting the

class as a whole.


       58.     A class action is the superior method for fair and efficient adjudication of

this controversy because joinder of all participants and beneficiaries is impracticable,

the losses suffered by individual participants and beneficiaries may be small and

impracticable for individual members to enforce their rights through individual actions,

and the common questions of law and fact predominate over individual questions.

Given the nature of the allegations, no class member has an interest in individually

controlling the prosecution of this matter, and Plaintiff is aware of no difficulties likely

to be encountered in the management of this matter as a class action. Alternatively,

then, this action may be certified as a class under Federal Rule of Civil Procedure

23(b)(3), if it is not certified under Federal Rule of Civil Procedure 23(b)(1).

       59.     Plaintiff’s attorneys are experienced in complex commercial and class

litigation and will adequately represent the Class.

                                     LEGAL CLAIMS
                    Count 1 – Breach of Duties of Loyalty and Prudence
                             29 U.S.C. § 1104(a)(1)(A)–(B), (D)

       60.     Plaintiff restates the above allegations as if fully set forth.



                                               19
             Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 20 of 24



       61.     Greystar is a fiduciary of the Plan under 29 U.S.C. §§ 1002(21) and/or

1102(a)(1). Greystar is responsible for selecting prudent investment options, ensuring

that those options charge only reasonable fees, and taking any other necessary steps to

ensure that the Plan’s assets are invested prudently. Greystar had a continuing duty to

evaluate and monitor the Plan’s investments on an ongoing basis and to “remove

imprudent ones” regardless of how long a fund has been in the plan. Tibble v. Edison,

135 S. Ct. 1823, 1829 (2015).

       62.     29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon

Greystar in its administration of the Plan. The scope of the fiduciary duties and

responsibilities of Greystar includes managing the assets of the Plan for the sole and

exclusive benefit of Plan participants and beneficiaries, defraying reasonable expenses

of administering the Plan, and acting with the care, skill, diligence, and prudence

required by ERISA. These duties further required Greystar to independently assess

whether each option was a prudent choice for the Plan. DiFelice v. U.S. Airways, Inc.,

497 F.3d 410, 423 (4th Cir. 2007); see Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 590, 595–

96 (8th Cir. 2009).

       63.     Greystar was directly responsible for ensuring that the Plan’s fees were

reasonable, selecting investment options in a prudent fashion in the best interest of Plan

participants, prudently evaluating and monitoring the Plan’s investments on an

ongoing basis and eliminating funds that did not serve the best interest of Plan

participants, and taking all necessary steps to ensure that the Plan’s assets were

invested prudently and appropriately.

                                              20
             Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 21 of 24



       64.     Greystar failed to employ a prudent and loyal process by failing to

critically or objectively evaluate the cost and performance of the Plan’s investments and

fees in comparison to other investment options. Greystar selected and retained for years

as Plan investment options mutual funds with high expenses relative to other

investment options that were readily available to the Plan at all relevant times.

       65.     Greystar failed to engage in a prudent process for monitoring the Plan’s

investments and removing imprudent ones within a reasonable period. This resulted in

the Plan continuing to offer excessively expensive funds compared to equivalent

and/or comparable low-cost alternatives that were available to the Plan.

       66.     Thus, Greystar failed to make Plan investment decisions based solely on

the merits of each investment and in the best interest of Plan participants; failed to

ensure the Plan was invested in the lowest-cost investment vehicles. Through these

actions and omissions, Greystar failed to discharge its duties with respect to the Plan

solely in the interest of the participants and beneficiaries of the Plan, and for the

exclusive purpose of providing benefits to participants and their beneficiaries and

defraying reasonable expenses of administering the Plan, in violation of its fiduciary

duty of loyalty under 29 U.S.C. § 1104(a)(1)(A).

       67.     Greystar failed to discharge its duties with respect to the Plan with the

care, skill, prudence, and diligence under the circumstances then prevailing that a

prudent person acting in a like capacity and familiar with such matters would have

used in the conduct of an enterprise of like character and with like aims, thereby

breaching its duties under 29 U.S.C. § 1104(a)(1)(B).

                                            21
              Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 22 of 24



       68.       Greystar is liable under 29 U.S.C. §§ 1109(a) and 1132(a)(2) to make good

to the Plan the losses resulting from the breaches, to restore to the Plan any profits

Greystar made through the use of Plan assets, and to restore to the Plan any profits

resulting from the breaches of fiduciary duties alleged in this Count. In addition,

Greystar is subject to other equitable relief pursuant to 29 U.S.C. §§ 1109(a) and

1132(a)(3).

                                 JURY TRIAL DEMANDED

       Plaintiff demands a trial by jury for all issues so triable.

       WHEREFORE, Plaintiff, on behalf of the Plan and all similarly situated

participants and beneficiaries of the Plan, request the following:

             •   A declaration that Greystar breached its fiduciary duties as described
                 above;

             •   An order that requires Greystar to make good to the Plan all losses
                 resulting from each breach of fiduciary duty, and to otherwise restore the
                 Plan to the position it would have occupied but for the breaches of
                 fiduciary duty;

             •   Order an accounting to determine the amounts that Greystar must make
                 good to the Plan;

             •   Remove the fiduciaries who have breached their fiduciary duties;

             •   Certify the Class, appointing each of the named Plaintiffs as a class
                 representative and appoint undersigned counsel as Class Counsel;

             •   Awarding to Plaintiffs and the Class their attorneys’ fees and costs under
                 29 U.S.C. § 1132(g)(1) and the common fund doctrine;

             •   Award interest to the extent it is allowed by law; and

             •   Grant all other equitable and/or remedial relief the Court deems
                 appropriate.

                                              22
         Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 23 of 24



DATED: May 13, 2019

                                   THE LANIER LAW FIRM, P.C.

                                   /s/ W. Mark Lanier
                                   W. Mark Lanier
                                   State Bar No. 11934600
                                   wml@lanierlawfirm.com
                                   Alex J. Brown
                                   State Bar No. 24026964
                                   alex.brown@lanierlawfirm.com
                                   Jonathan P. Wilkerson
                                   State Bar No. 24050162
                                   jonathan.wilkerson@lanierlawfirm.com
                                   10940 W. Sam Houston Pkwy N, Suite 100
                                   Houston, TX 77064
                                   Telephone: 713-659-5200
                                   Facsimile: 713-659-2204

                                   GREG COLEMAN LAW
                                   Greg F. Coleman (pro hac vice to be filed)
                                   greg@gregcolemanlaw.com
                                   800 South Gay Street
                                   Suite 1100
                                   Knoxville, TN 37929
                                   Tel: (865) 247-0080
                                   Fax: (865) 522-0049

                                   JORDAN LEWIS, P.A.
                                   Jordan Lewis (pro hac vice to be filed)
                                   jordan@jml-lawfirm.com
                                   4473 N.E. 11th Avenue
                                   Fort Lauderdale, FL 33334
                                   Tel: (954) 616-8995
                                   Fax: (954) 206-0374


                                   Attorneys for Plaintiff




                                     23
           Case 5:19-cv-00510 Document 1 Filed 05/13/19 Page 24 of 24



                             CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of this Class Action Complaint for
Claims Under 29 U.S.C. § 1132(a)(2) has been forwarded to the following by Certified
Mail, Return Receipt Requested on the 13th day of May, 2019:

Alexander Acosta
U.S. Secretary of Labor
Department of Labor
200 Constitution Ave. NW
Washington, DC 20210

Steven Mnuchin
U.S. Secretary of the Treasury
Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, DC 20220


                                  /s/ W. Mark Lanier
                                  W. Mark Lanier




                                           24
